NO. 07-05-0150-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 10, 2005



______________________________





APTPCY, LTD., ET AL., APPELLANTS



V.



THE CITY OF PASADENA, APPELLEE





_________________________________



FROM THE COUNTY COURT AT LAW NO. 3 OF HARRIS COUNTY;



NO. 829,789; HONORABLE LYNN M. BRADSHAW-HULL, JUDGE



_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ. 

MEMORANDUM OPINION

On March 7, 2005, appellant APTPCY, Ltd., 
et al. 
filed a notice of appeal in the County Court at Law Number Three of Harris County complaining of an award from Special Commissioners regarding property value.  According to the notice of appeal, APTPCY, Ltd. 
et al.
 requested a jury trial and enclosed payment of the jury fee.  Following  communications between the Clerk of this Court, the County Clerk, and counsel for APTPCY, Ltd., 
et al.
, it was determined that the notice of appeal, although correctly filed in the County Court at Law Number Three of Harris County, was also mistakenly filed in the Fourteenth Court of Appeals then transferred to this Court by order of the Texas Supreme Court.  Counsel for APTPCY, Ltd., 
et al
. informed the Clerk of this Court that the matter remains pending in the County Court at Law Number Three and no final judgment has been rendered.

Accordingly, we dismiss this purported appeal for want of jurisdiction.  No motion for rehearing will be entertained and our mandate will issue forthwith.

Don H. Reavis

    Justice